Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  152519                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  DENISE FOWLER, as Next Friend of                                                                        Kurtis T. Wilder,
  VIRGINIA JANE RAWLUSZKI,                                                                                            Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152519
                                                                    COA: 310890
Bay CC: 11-003317-NO
  MENARD, INC.,
            Defendant-Appellant.

  _________________________________________/

         On January 10, 2017, the Court heard oral argument on the application for leave to
  appeal the September 15, 2015 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2017
           t0626
                                                                               Clerk